0 OMB APPROVAL OMB Number:3235-0070 Expires:January 31, 2013 Estimated average burden hours per response187.20 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1March 31, 2011. Commission file number:0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer: £Accelerated filer: £ Non-accelerated filer: £Smaller reporting company: T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of the issuer’s common stock as of May 10, 2011 was 14,801,823. SEC 1296 (03-10) Table of Contents TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): 3 Condensed Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 6 Notes to the Interim Condensed Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 – Controls and Procedures 18 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 19 Item 1A – Risk Factors 19 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6 – Exhibits 20 SIGNATURES 21 Table of Contents ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars) March 31, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Available for sale securities Restricted collateral deposits Trade receivables (net of allowance for doubtful accounts in the amount of $46,000 as of March 31, 2011 and $47,000 as of December 31, 2010) Unbilled receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG TERM ASSETS: Deferred tax assets Severance pay fund Other long term assets and receivables Property and equipment, net Other intangible assets, net Goodwill Total long term assets Total assets $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 3 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, except share data) March 31, 2011 December 31, 2010 (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of capitalized leases Current portion of long term debt Short term bank credit Deferred revenues Total current liabilities LONG TERM LIABILITIES: Accrued severance pay Long term portion of capitalized leases Long term debt Deferred tax liability Other long term liabilities Total long term liabilities STOCKHOLDERS’ EQUITY: Share capital – Common stock – $0.01 par value each; Authorized: 50,000,000 shares as of March 31, 2011 and December 31, 2010; Issued and outstanding: 14,825,754 shares and 14,842,283 shares as of March 31, 2011 and December 31, 2010, respectively Preferred shares – $0.01 par value each; Authorized: 1,000,000 shares as of March 31, 2011 and December 31, 2010; No shares issued and outstanding as of March 31, 2011 and December 31, 2010 – – Additional paid-in capital Accumulated deficit ) ) Notes receivable from stockholders ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (U.S. Dollars, except share data) Three months ended March 31, Revenues $ $ Cost of revenues, exclusive of amortization of intangibles Research and development expenses Selling and marketing expenses General and administrative expenses Amortization of intangible assets and capitalized software Total operating costs and expenses Operating profit (loss) ) Other income (expense) ) Financial income (expenses), net ) Total other income (expenses) ) Income (loss) before income tax expenses ) Income tax expenses ) ) Net profit (loss) $ ) $ Basic net profit (loss) per share $ ) $ Diluted net profit (loss) per share $ ) $ Weighted average number of shares used in computing basic net profit (loss) per share Weighted average number of shares used in computing diluted net profit (loss) per share The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 5 Table of Contents CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net profit (loss) $ ) $ Adjustments required to reconcile net profit (loss) to net cash(used in) provided by operating activities: Depreciation Amortization of intangible assets and capitalized software Amortization of debt discount Compensation related to shares issued to employees, consultants and directors Adjustment to value of warrants and imbedded features on the senior convertible notes ) ) Capital loss from sale of property and equipment – Deferred taxes Changes in operating assets and liabilities: Severance pay, net Trade receivables ) Other accounts receivable and prepaid expenses ) Inventories ) Unbilled receivables ) ) Deferred revenues ) Trade payables Accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Additions to capitalized software development ) – Proceeds from sale of property and equipment ) – Investment in marketable securities – Restricted collateral deposits ) ) Net cash provided by (used in) investing activities $ ) $ ) The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 6 Table of Contents CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Three months ended March 31, CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of long term debt $ ) $ ) Increase (decrease) in short term bank credit ) Purchase of treasury stock ) ) Net cash provided by (used in) financing activities ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH ACCRETION (EROSION) DUE TO EXCHANGE RATE DIFFERENCES ) CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ $ SUPPLEMENTARY INFORMATION ON NON-CASH TRANSACTIONS: Interest paid during the period $ $ Note conversion to common stock $
